Citation Nr: 1757001	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  13-22 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to May 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (AOJ) in Huntington, West Virginia.  The AOJ denied the benefits sought on appeal.

The Veteran initially filed a claim for service connection for residuals of a lower back injury.  This claim was later re-characterized as degenerative disc disease of the lumbar spine.  The Board has considered the claim for a degenerative disc disease as broadened to include a low back disability.  Clemons v Shinseki, 23 Vet. App. 1 (2009).

The Board notes that in March 2017 the Veteran added a new claim for entitlement to service connection for radiculopathy of the bilateral lower extremities.  In addition, the Board notes the Veteran's claim for Irritable Bowel Syndrome is still pending appeal with the AOJ.  Both of these claims remain with the AOJ and will not be adjudicated by the Board until the claims are decided and appeals are certified.

A video conference hearing was conducted in March 2017 before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the file.

The issue of entitlement to service connection for a low back disorder is denied.


FINDING OF FACT

The record does not establish that the Veteran's current low back disability is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA's duty to notify and assist was satisfied by a letter sent by the AOJ in June 2010.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2017).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not alleged any error in the VCAA notice, and the VA has fulfilled its duty to notify.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The VA has also satisfied its duty to assist.  The VA has undertaken appropriate actions to obtain all evidence relevant to this claim.  The AOJ has secured the Veteran's service treatment records (STRs), VA treatment records, and all identified and available private treatment records.  The Veteran has submitted personal statements as well as arguments from his representative.  38 U.S.C. § 5103A (2012), 38 C.F.R. § 3.159 (2017).

The Veteran and his attorney offered to obtain an opinion from the Veteran's private physician who has been treating him since before his surgery to opine on the etiology of his lower back pain.  In April 2017, the undersigned agreed to a request from the Veteran to hold the record open for 30 days to obtain a medical opinion from his treating doctor.  However, the record does not show that such opinion was received.  
Notwithstanding, the lack of a submission of a medical opinion from the Veteran's doctor, the Veteran was afforded a VA examination of the thoracolumbar spine in October 2014.  The Board has reviewed this examination and finds it adequate for rating purposes.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The VA examiner based the opinion on the evidence before her, included a rationale, and considered the Veteran's lay assertions in reaching a conclusion.  Therefore, the medical opinion is adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Generally, to establish service connection, "the veteran must show: (1) a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between them."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, like degenerative disc disease in this claim, are subject to a presumptive service connection theory of entitlement that eliminates the medical nexus requirement.  38 U.S.C. § 1101(3) (2012); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a) (2017).  This theory can be rebutted by evidence of an intervening cause of the disability.  38 U.S.C. § 1113 (2012); 38 C.F.R. § 3.307(d) (2017).  To establish this presumption, the chronic disease must be shown in service, or manifest to a compensable degree within the presumptive period after service, or noted in service along with a continuity of symptoms after discharge.  Walker, 708 F.3d at 1340.  If a presumptive service connection is not established, service connection may still be granted based on other theories of entitlement.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

After a thorough review of the evidentiary record, the Veteran is not entitled to his claim of service connection for a low back disability, on either a direct or presumptive basis.  

The record established that the Veteran has a current low back disability.  In 2014, the VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine and lumbar radiculopathy.  See 38 U.S.C. §§ 1110, 1131 (2012); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that the first and most fundamental requirement for any service-connection claim is the existence of a current disability).

In various statements throughout the pendency of his appeal, the Veteran has complained of chronic low back pain following an in-service injury.  See March 2017 Hearing Testimony.  Specifically, the Veteran reports he fell down a ladder during a duty shift and has experienced chronic lower back pain ever since.  While the Veteran's service treatment records do not reflect a diagnosis of a chronic low back disability, they do include one instance of a complaint of and treatment for back pain in November 1992.  The Veteran's November 1992 service treatment records indicate he woke up to low back pain with unknown etiology and was treated at a clinic.  Although the STRs do not indicate an inciting cause, the date of treatment is consistent with the Veteran's testimony that his injury occurred in the latter part of his active service.  Based on these records, and the Veteran's March 2017 testimony, the Board finds there is evidence of in-service symptoms of the Veteran's low back pain.  Thus, the Board must determine whether any currently diagnosed back disability is etiologically related to the Veteran's in-service injury and back complaints.

Significantly, at separation, the Veteran reported no back pain, and none was diagnosed at separation or during the presumptive period after discharge.  Further, the service separation examination does not contain a diagnosis or clinic findings of a chronic low back disability.  The lack of pertinent findings during the separation examination weighs strongly against an in-service onset with continued continuity of symptomatology since service.

While the Veteran reports seeing a doctor for back related complaints shortly after service, the Veteran has not been able to retrieve those records and there is no indication in the claims folder that these records are obtainable.  

After separation from active military service, there is no evidence to suggest the Veteran had regular or continuous symptoms of his low back pain until over a decade later.  Consistent with the Veteran's assertions at the Board Hearing, he did have consistent back pain, but it was for the cervical back, which is already service-connected. 

In March 1997, the Veteran injured his cervical spine and right arm while employed as an automobile mechanic swinging a large hammer removing a ball joint off a car.  As a result of this work place injury, the Veteran was examined by a physician and evaluated for a workplace compensation claim.  He was diagnosed with a thoracic sprain based on the results of a magnetic resonance imaging (MRI) in August 1997. 

An October 2001 private treatment record notes that the Veteran had a history of a previous neck and back injury.  However, while neck pain was assessed, a lower back disability was not identified.  A subsequent November 2001 private treatment record notes that the Veteran reported with a 4 to 5 day history of low back pain.  Rather than attribute the symptoms to service, the treatment note indicates that the Veteran was bending to twist something when he twisted pulling a muscle in his back.  

The Veteran suffered another work place injury to his lower back in 2005, resulting in low back disc herniation.  As a result, he underwent left microlumbar discectomy surgery with Dr. H.K. in August 2005.  Medical records from 2008 report the Veteran began re-experiencing identical symptoms of low back pain that radiates into the left leg.  An MRI was performed and interpreted to show herniation of the lumbar spine.  Following the diagnostic reports, the Veteran had a lumbar fusion in 2008.  The Veteran continued care with Dr. L.D. and was diagnosed with lumbar degenerative disc disease and lumbar radiculopathy. 

Based on a review of these post-service medical records, the Board finds the Veteran was diagnosed with lumbar degenerative disc disease and lumbar radiculopathy in December 2010.  Although degenerative disc disease is considered a chronic disease under 38 C.F.R. § 3.309(a), the medical evidence of record does not establish the Veteran has experienced continuity of symptoms of a low back disability since his active military service.  38 C.F.R. § 3.303(d) (2017). 

The October 2014 VA examination does not find the Veteran's claimed current disability is etiologically related to his in-service injury.  Specifically, the VA examiner opined the Veteran's low back disability was less likely than not related to his military service because the Veteran's STRs indicate the in-service examination of his complaint of low back pain was normal, and there is no mention of low back pathology until 2005 following a work related injury.  The VA examiner additionally concluded the Veteran's current low back disability stems from that injury in 2005 and surgeries in 2005 and 2008 and that there is no evidence of a chronic low back condition stemming from military service.  This conclusion is consistent with the medical evidence available.  Given the competency and credibility of the VA examiner, in light of the totality and consistency of this evidence, this VA examination is entitled to weight. 

The Veteran's testimony and lay allegations have reported that he has experienced low back pain constantly during and after active service.  The Veteran contends he downplayed his back injury in service treatment records and during his separation examination, but sought treatment for his back pain immediately after discharge in 1993, and has had ongoing back problems ever since.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witness' personal knowledge.  Though the Veteran is competent to testify as to particular symptoms and effects, a diagnosis such as degenerative disc disease requires specialized medical knowledge or training and is not susceptible to lay observation and comment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007).  After considering the totality and consistency of this evidence, the Board finds these lay statements credible but entitled to less weight than the medical evidence noted above.  The Veteran testified his treatment with his chiropractor after service was for a mixture of his lower and upper back.  This testimony is not supported by the medical records.  Other testimony regarding back pain immediately after service was vague, and has little probative value.  

The Veteran also cannot be service connected for his low back disability directly because he was never diagnosed in service with the current disability for which he is claiming entitlement.  Moreover, the weight of the postservice evidence, as explained in the October 2014 examination, shows that the Veteran's low back complaints are related to intervening post service back injuries rather than his injury during service.  As a result, there can be no entitlement to direct service connection.

Overall, the preponderance of the evidence shows that the Veteran's low back disability was not diagnosed during his active duty service; was not chronic in service; was not diagnosed within the presumptive period after separation; and did not have a continuity of symptomatology since service.  In reaching the above conclusion, the Board considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability, that doctrine is not applicable to the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


